Citation Nr: 1449098	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss (SNHL).

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


\


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans' Affairs Regional Office (RO) in Jackson, Mississippi.

In January 2014, the Veteran appeared and provided testimony at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1. The Veteran's SNHL disability was not manifest during active service, or within the first post-service year, and is not shown to be otherwise related to his active service.  

2. Tinnitus was not manifested during the Veteran's active service or for many years thereafter, and is not shown to be otherwise related to such service.  

3. The Veteran does not have a current diagnosis of a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral SNHL have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §  3.303 (2014).

3.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A §§  1110, 5107 (West 2002); 38 C.F.R. §  3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) have been obtained and are contained in the Veteran's claims file.  The RO searched but did not find any post-service VA treatment records for the Veteran.  Additionally, the Veteran was afforded two VA audiological evaluations in July 2010 and February 2013.  The VA audiological evaluations were conducted in conjunction with a review of the Veteran's claims file and document the nature and etiology of the Veteran's SNHL and tinnitus.  Therefore, the Board finds VA audiological evaluations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The duty to assist also imposes certain obligations on those who preside at a hearing.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the official who conducts a hearing fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  During the January 2014 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned VLJ specifically addressed the Veteran's symptoms, treatment, and current medical status, informed the Veteran of what evidence would be required to substantiate his claim, and authorized 60 days in which to submit additional supporting evidence.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system and arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(6), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. To the extent that an organic disease of the nervous system includes SNHL and tinnitus, the provisions for presumption of service connection for chronic diseases applies to this claim.  

Where the veteran asserts entitlement to service connection for a "chronic disease" but there is insufficient evidence of a diagnosis in service or within one year after discharge, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the "chronic disease" is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). However, for the reasons set forth below, the Veteran has was not diagnosed with any chronic diseases within one year of separation from service, nor has there been evidence of continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as a psychosis, including schizophrenia, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  However, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for SNHL

The Veteran contends that he has hearing loss as a result of being exposed to loud noise during service.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and term of military service if he or she can show by competent evidence that the hearing loss disability resulted from the in-service acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

As an initial matter, the Board notes both VA audiological evaluations confirmed that the Veteran has a current diagnosis of bilateral sensorineural hearing loss for VA compensation purposes.  Further, the Veteran's DD Form 214 shows that he served as a quartermaster deck hand on the aircraft carrier USS Saratoga, and the Veteran has stated he was exposed to loud noise during service.  The Veteran is both competent and credible to report that he was exposed to loud noise (acoustic trauma) in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997).  Although in the February 2013 audiological examination, the VA audiologist noted that the Veteran's MOS did not expose him to loud noise, the Board here concedes that based upon the Veteran's MOS and the Veteran's own statements, he was exposed to at least some level of acoustic trauma in service.  

The question remains whether the Veteran's SNHL is due to noise exposure during service.  Based on the competent and credible lay and medical evidence of record, the Board can only conclude that it is not due to noise exposure in service.

The evidence of record includes the Veteran's STRs, the Veteran's statement in support of his claim, two VA audiological evaluations, and the Veteran's Board hearing testimony.  STRs do not reflect any complaints, diagnosis, or treatment for hearing problems.  The Veteran's service entrance exam reveals normal hearing, and although the separation examination does not contain a hearing evaluation, there is no evidence to indicate that hearing loss manifested to a compensable degree one year following service separation in 1971.

In July 2010, the Veteran was afforded a VA audiological evaluation.  At that time, the audiologist observed that the Veteran was exposed to jet engine noise on the flight deck, and also worked 28 years in a factory and construction.  The audiologist stated there was no way of knowing if hearing was affected while in service.  Further, there was evidence of noise exposure in service as well as in civilian occupations of factory and construction work.  Given the lack of objective hearing test results and exposure to noise as a civilian, the audiologist could not resolve the issue without resort to mere speculation.  

In February 2013, the Veteran was provided another audiological evaluation to assess the Veteran's SNHL because the prior evaluation assumed his post occupational employment included construction work, which the Veteran denied.  The audiologist reviewed the claims file, interviewed the Veteran, conducted audiometric testing, and diagnosed the Veteran with SNHL.  She concluded the Veteran's hearing loss was "less likely than not" (less than 50/50 probability) caused by or a result of service.  In support of this opinion, the audiologist noted that there was no evidence of hearing loss during service or at separation, the Veteran's MOS was determined low probability of hazardous noise exposure, and the Veteran had an extensive history of occupational noise exposure as a factory worker for many years following service.  

The Veteran provided lay statements in support of his claim.  He reported being exposed to loud noises while working in the engine room of the ship and on deck when he would prepare cables and perform other duties.  He reported post-service occupational history including 18 years as a factory worker, brief work at a lumber mill, and 10 years as a residential and commercial electrician.  He stated that he had hearing evaluations while working either at the luggage factory or Outboard Marine but as the luggage factory closed, he could not obtain those records.  Additionally, during his Board hearing, the Veteran stated he wore hearing protection in post-service occupations.  

While the Veteran is competent to report symptoms which he experiences, hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465.

The evidence does not show hearing loss to be continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  The only VA treatment records available are the two audiological evaluations which reveal a diagnosis of SNHL in 2010, more than 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(prolonged period without medical complaint can be considered along with other factors as evidence in a claim for service connection).  

Aside from statements made pursuant to his current claim for VA compensation, the Veteran was advised to but has not offered any evidence showing he reported to medical professionals his concerns about hearing loss, that he believed his hearing loss was due to service, or that he experienced symptoms associated with hearing loss since service.  In short, his statements are bare expressions of opinion, unaccompanied by any explanation of rationale.  Mere statements, without more, are of little probative value.

Further, the first complaints of hearing loss arose in connection with this claim filed in June 2010.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, it is reasonable to expect that the Veteran would submit a claim for hearing loss if he believed such was caused by noise experienced during service.  Thus, the Veteran's inaction regarding a claim for his SNHL may reasonably be interpreted, in conjunction with the other factors described above, to show either the Veteran's belief that he did not sustain hearing loss in service, or he lacked hearing loss symptomatology until many years later.  For these reasons, the Board finds that symptoms associated with hearing loss have not been continuous since separation from service.

The Board finds the February 2014 VA audiological evaluation to be the most probative evidence of record.  Base on specialized medical understanding of hearing conditions, the February 2013 VA audiologist reviewed the facts in the claims file, the history by the Veteran, and clinical findings, and concluded that it was less likely than not that his hearing loss was caused by, or the result of, noise exposure encountered during military service.  It is bolstered by the fact that the Veteran waited more than 40 years to file a claim for a condition he asserts began during service.  It is also noted that although the VLJ provided 60 days for the Veteran and his representative to provide any additional evidence to support the claim, none was submitted.  

In sum, there is no evidence that the Veteran complained of or was treated for hearing loss during active service; that the Veteran was diagnosed with bilateral hearing loss disability within one year of separation from active service; and the VA examiner has competently opined that the Veteran's bilateral hearing loss disability is not etiologically related to his active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus due to noise exposure sustained during service.  As noted above, the Board has conceded that the Veteran experience some degree of noise exposure during service based on his MOS and the Veteran's own statements of such.

The Veteran's STRs are silent for any complaints or treatment related to tinnitus, and there is no medical evidence that he experienced tinnitus within a year following service.

During the February 2013 audiological evaluation, the Veteran reported recurrent tinnitus and stated that he had ringing in his ears constantly for a long time but could not pinpoint the date of onset.  The audiologist observed that the Veteran has a diagnosis of SNHL, and that his tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  She concluded that with little history of noise exposure in service and extensive noise exposure as a civilian, it was less likely than not related to military acoustic trauma.

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for tinnitus.  In this regard, the Board notes that the first documented evidence of tinnitus, or ringing in the ears, is the February 2013 VA audiological evaluation.  While this is not automatically fatal to the Veteran's claim and service connection is possible if he can show that his current tinnitus is related to his alleged noise exposure in service, he cannot prevail on the issue of service connection for tinnitus as there is no nexus between any in-service noise exposure and his current tinnitus.  

The Veteran testified during his hearing that his tinnitus began in 1970, which differs from his statement during the audiological evaluation that he could not identify its onset.  As noted above, credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 510-511.  Thus, while the Board has considered the Veteran's claim, and recognizes that he is competent to testify concerning observable symptoms such as tinnitus, the Board finds to the extent he is asserting his tinnitus was first manifest during active service, such statements are not credible and are therefore of limited probative value.  

With respect to any possible connection between the Veteran's current tinnitus and his active service, the Board must rely on the relevant medical evidence of record to make a determination.  As the only competent medical evidence in this matter weighs against the Veteran's claim, service connection is not warranted at this time.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Service connection for a right shoulder disability

The Veteran has asserted that he injured his right shoulder during service.  In the August 2010 rating decision, the Veteran was denied service connection for his right shoulder disability because there was no evidence of a current disability.  

The Veteran's STRs contain no reports, complaints, or treatment for a right shoulder injury during service.  No post-service treatment records have been obtained that reflect any diagnosis of or treatment for a right shoulder injury.

The Veteran testified at his Board hearing that he injured his right shoulder when he fell while engaged in pulling lines from ship to ship to receive or offload supplies.  He further testified during his hearing that the Memphis VAMC took an X-ray of the Veteran's right shoulder to evaluate it; however, the Veteran did not describe whether the X-ray's revelaed any pathology affecting the shoulder or led to a diagnosis.  Indeed, during the hearing, the VLJ requested that the Veteran or his representative obtain copies of the alleged X-ray so that it may be offered to determine whether the Veteran has a current disability for which service connection may be considered.  

As noted above, the Veteran is competent to testify as to events or symptoms that occurred while in service.  However, mere statements, without more, are of little probative value unless somehow corroborated with objective evidence to support them.  Assuming that the Veteran indeed injured his right shoulder during service, the Veteran has not shown that he has a current diagnosis of a right shoulder disability.  While the Veteran alleges that VA took an X-ray of his right shoulder, the Veteran did not state that the X-ray actually revealed anything wrong with the shoulder.  While VA is obligated to obtain pertinent VA medical evidence reasonably identified by the Veteran in conjunction with the claim, the Board finds that based on the Vetern's vague testimony, there is no obligation to do so under the circumstances of this case.  This is because obtaining an X-ray of a normal right shoulder would not provide any evidence in favor of the Veteran's claim; so the failure to attempt to obtain the alleged X-ray does not prejudice the Veteran's appeal.

While a VA medical examination was not provided in relation to the Veteran's claim of a right shoulder disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. section 5103A(d) to provide a medical examination is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the only evidence the Veteran has a right shoulder disability are his statements of such.  The Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer, Supra.  The Board acknowledges the Veteran's complaints of right shoulder pain; however, pain alone is not a disability for VA compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). Thus, the Board cannot reach the question of whether the disability is related to his active service.  He has provided no reasonably identified information to support his statements.  

The Board acknowledges that it has a duty to assist the Veteran in developing his claim, however, the duty to assist is not a one-way street.  As noted in the beginning of this opinion, the VA met its duty to assist.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As there is no evidence indicating that the Veteran has a current diagnosis of a right should disability, the first step in a claim for service connection has not been satisfied and the claim must be denied.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  There is  no reasonable doubt to be resolved in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to service connection for bilateral SNHL is denied.

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to service connection for a right shoulder disability is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


